DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it should avoid using form and legal phraseology often used in patent claims.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Regarding claims 1 and 9, “is turn on a first subframe” and “is turn off on a second subframe” should be changed to “is turned on on a first subframe” and “is turned off on a second subframe” to be grammatically correct.  
Regarding claims 2 and 10, “the timer for duration” should be changed to “the timer for the duration” for clarity. 
Regarding claims 4 and 12, “a paging and system information block are received” should be changed to “a paging signal and a system information block are received” to be grammatically correct. 
Regarding claims 6 and 14, the limitation appears to be missing the term “wherein” after the comma.
Regarding claims 8 and 16, “is received” should be changed to “receives” to be grammatically correct. 
Regarding claims 2-3 and 10-11, the scope of the terms “valid” and “invalid” is unclear because they are not defined in the claims.  It is unclear what criteria are being used to determine whether a subframe is valid or invalid.  Examiner suggests functionally reciting the terms with criteria for determining the validity of the subframe.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the D2D user equipment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first UE" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the dedicated D2D receiver spare chain" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the D2D discovery signal" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the dedicated D2D receiver spare chain" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the D2D discovery signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0029459 (hereinafter Kwon) in view of US 2018/0206252 (hereinafter Thangaras).
Regarding claims 1 and 9, Kwon teaches a first device to device (D2D) user equipment / method of receiving signals by a first device to device (D2D) user equipment (UE) in a wireless communication system, the method comprising: configuring discontinuous reception (DRX) cycle based on a higher layer signal ([0069]-[0072]: details When a DRX-related parameter is configured in the UE, the UE performs discontinuous monitoring on the PDCCH on the basis of the DRX operation; a DRX operation is repeated by DRX cycle); receiving physical downlink control channel (PDCCH) in a duration based on the configured DRX cycle from a base station using a first carrier (FIG. 5: details PDCCH monitoring in on-duration during DRX cycle), wherein a timer for the duration is counted based on consecutive subframes (FIG. 6: details on-duration timer for subframes); and wherein the first subframe and the second subframe are excluded from the consecutive subframes of the timer for the duration (FIG. 6: details on-duration timer counts does not count subframes 2, 3, 4, 6 and 7, as first subframe and second subframe).
Kwon does not explicitly teach communicating with a second D2D UE using a second carrier, wherein the first UE includes a D2D dedicated radio frequency chain, wherein the D2D dedicated radio frequency chain is turn on a first subframe, and is turn off on a second subframe for communicating with the second D2D UE.
However, Thangaras teaches communicating with a second D2D UE using a second carrier ([0053]: details UE 110C may communicate using D2D communication), wherein the first UE includes a D2D dedicated radio frequency chain ([0063]: details turning receiver chain on/off during activation/de-activation of DRX and/or at other time instance independent of WAN traffic), wherein the D2D dedicated radio frequency chain is turn on a first subframe, and is turn off on a second subframe (FIG. 6: details on-duration timer for subframes) for communicating with the second D2D UE (intended use).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to incorporate the teachings of Thangaras and include communicating with a second D2D UE using a second carrier, wherein the first UE includes a D2D dedicated radio frequency chain, wherein the D2D dedicated radio frequency chain is turn on a first subframe, and is turn off on a second subframe for communicating with the second D2D UE of Thangaras with Kwon.  Doing so would avoid degrading performance (Thangaras, at paragraph [0033]).

Regarding 2 and 10, Kwon teaches wherein the timer for duration is counted based on valid subframes (FIG. 6: details on-duration timer for subframes that are counted, as valid subframes).

Regarding claims 3 and 11, Kwon teaches wherein the first subframe and the second subframe are invalid subframe (FIG. 6: details on-duration timer for subframes that are not counted, as invalid subframes).

Regarding claims 6 and 14, Kwon does not explicitly teach the dedicated D2D receiver spare chain receives the D2D discovery signal in a dedicated manner.
However, Thangaras teaches the dedicated D2D receiver spare chain receives the D2D discovery signal in a dedicated manner ([0004]: details D2D discovery messages).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to incorporate the teachings of Thangaras and include the dedicated D2D receiver spare chain receives the D2D discovery signal in a dedicated manner of Thangaras with Kwon.  Doing so would avoid degrading performance (Thangaras, at paragraph [0033]).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Thangaras, and further in view of US 2012/0213143 (hererinafter Zhang).
Regarding claims 4 and 12, Kwon does not explicitly teach wherein a paging and system information block are received on a subframe excluding the first subframe and the second subframe.
However, Zhang teaches wherein a paging and system information block are received on a subframe excluding the first subframe and the second subframe ([0063]: details subframs 0,4,5 and 9 may be used or… paging/SIBs… whereas subframes 1,2,3,6,7 and 8 may be configured as MBSFN, as excluding the first subframe and the second subframe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to incorporate the teachings of Zhang and include wherein a paging and system information block are received on a subframe excluding the first subframe and the second subframe of Zhang with Kwon.  Doing so would provide efficient way to transmit shared data (Zhang, at paragraph [0061]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Thangaras, and further in view of US 2017/0230815 (hererinafter Yasukawa).
Regarding claims 5 and 13, wherein the first subframe and the second subframe are measurement gaps (FIG. 18; [0209]: details measurement gap is predetermined subframes in a gap block… D2D signal monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to incorporate the teachings of Yasukawa and include wherein the first subframe and the second subframe are measurement gaps of Yasukawa with Kwon.  Doing so would provide communicate efficiently (Yasukawa, at paragraph [0209]).

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Thangaras, and further in view of US 2018/0270714 (hererinafter Martin).
Regarding claims 7 and 15, Kwon does not explicitly teach wherein the first carrier is different from the second carrier.
Martin teaches wherein the first carrier is different from the second carrier (FIG. 12; [0126]: details F1; F2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to incorporate the teachings of Martin and include wherein the first carrier is different from the second carrier of Martin with Kwon.  Doing so would make efficient use of resources (Martin, at paragraph [0078]).

Regarding claims 8 and 16, Kwon does not explicitly teach wherein the first UE is received D2D signal from the second UE using the second carrier in a period between the first subframe and the second subframe.
However, Martin teaches wherein the first UE is received D2D signal from the second UE using the second carrier in a period between the first subframe and the second subframe (FIG. 12; [0126]: details D2D mode on first carrier to second carrier, switching-over, user-plan region in between control regions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon to incorporate the teachings of Martin and include wherein the first UE is received D2D signal from the second UE using the second carrier in a period between the first subframe and the second subframe of Martin with Kwon.  Doing so would make efficient use of resources (Martin, at paragraph [0078]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki (US 2014/0112243) details using a cell as a pathloss or timing reference.
Choi (US 2013/0329689) details transmitting data in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASPER KWOH/           Patent Examiner, Art Unit 2415